Exhibit 10.6

[Series __]
LIBERTY GLOBAL, INC.
2005 INCENTIVE PLAN



STOCK APPRECIATION RIGHTS AGREEMENT


THIS STOCK APPRECIATION RIGHTS AGREEMENT (“Agreement”) is made as of __________,
20___ (the “Grant Date”), by and between LIBERTY GLOBAL, INC., a Delaware
corporation (the “Company”), and the individual whose name, address and employee
number appear on the signature page hereto (the “Grantee”).
The Company has adopted the Liberty Global, Inc. 2005 Incentive Plan, as amended
and restated (the “Plan”), which by this reference is made a part hereof, for
the benefit of eligible employees of, and independent contractors providing
services to, the Company and its Subsidiaries. Capitalized terms used and not
otherwise defined herein will have the meaning given thereto in the Plan. [CLICK
HERE TO READ THE PLAN.]
Pursuant to the Plan, the Compensation Committee (the “Committee”) appointed by
the Board pursuant to Section 3.1 of the Plan to administer the Plan has
determined that it would be in the interest of the Company and its stockholders
to award a stock appreciation right to Grantee, subject to the conditions and
restrictions set forth herein and in the Plan, in order to provide the Grantee
additional remuneration for services rendered, to encourage the Grantee to
continue to provide services to the Company or its Subsidiaries and to increase
the Grantee’s personal interest in the continued success and progress of the
Company.
The Company and the Grantee therefore agree as follows:
1.Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Base Price” means $_____ per LBTY__ share.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified for “cause” in Section 11.2(b) of the Plan.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.
“Committee” has the meaning specified in the recitals to this Agreement.
“Company” has the meaning specified in the preamble to this Agreement.





--------------------------------------------------------------------------------



“Corresponding Day” means with respect to each month, the day of that month that
is the same day of the month as the Grant Date; provided that, for any month for
which there is not a day corresponding to the Grant Date, then the Corresponding
Day shall be the last day of such month. By way of example, if the Grant Date
was the 31st of December, the Corresponding Day in June would be the 30th.
“Good Reason” for a Grantee to terminate his or her service with the Company and
its Subsidiaries means that any of the following occurs without the consent of
such Grantee prior to the 12 month anniversary of an Approved Transaction:
(i)    any material diminution in the Grantee’s base compensation;
(ii)    the material diminution of the Grantee’s official position or authority,
but excluding isolated or inadvertent action not taken in bad faith that is
remedied promptly after notice; or
(iii)    the Company requires the Grantee to relocate his/her principal business
office to a different country.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“LBTY__” means the Series __ common stock, par value $.01 per share, of the
Company.
“Plan” has the meaning specified in the recitals of this Agreement.
“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.
“SAR” has the meaning specified in Section 2 of this Agreement.
“Special Termination Period” has the meaning specified in Section 7(d) of this
Agreement.
“Term” has the meaning specified in Section 2 of this Agreement.
“Termination of Service” means the Grantee’s provision of services to the
Company and its Subsidiaries as an officer, employee or independent contractor,
terminates for any reason.
“Third Party Administrator” means the company that has been selected by the
Company to maintain the database of the Plan and to provide related services,
including but not limited to equity grant information, transaction processing
and grantee interface.
“Year of Continuous Service” has the meaning specified in Section 7(d) of this
Agreement.

2

--------------------------------------------------------------------------------



2.    Grant of Stock Appreciation Right. Subject to the terms and conditions
herein, pursuant to the Plan, the Company grants to the Grantee a Free-Standing
SAR with respect to the number of shares of LBTY__ set forth on the signature
page hereto (each a “SAR” and collectively the “SARs”). Upon exercise of a SAR
in accordance with this Agreement, the Company will, subject to Section 5 below,
pay to the Grantee consideration equal to the amount, if any, by which the Fair
Market Value of a share of LBTY__ as of the date on which such exercise is
considered to occur pursuant to Section 4 exceeds the Base Price of such SAR.
The SARs, to the extent they have become exercisable in accordance with Section
3, will be exercisable during the period commencing on the Grant Date and
expiring at the Close of Business on __________, 20__ (the “Term”), subject to
earlier termination as provided in Section 7. The Base Price and number of SARs
are subject to adjustment pursuant to Section 11.
3.    Conditions of Exercise.
(a)    Unless otherwise determined by the Committee in its sole discretion, the
SARs will be exercisable only in accordance with the conditions stated herein.
(i)    Except as otherwise provided in Section 11.1(b) of the Plan, in the last
sentence of this Section 3(a)(i) or in Section 3(b), the SARs will not be
exercisable until six months from the Grant Date and may be exercised thereafter
only to the extent they have become exercisable in accordance with the following
schedule:
(A)
On the Corresponding Day in the sixth month following the Grant Date, 12.5% of
the SARs will be exercisable;



(B)
On the Corresponding Day in the ninth month following the Grant Date and on the
Corresponding Day in each third month thereafter, an additional 6.25% of the
SARs will become exercisable; and



(C)
On and after the Corresponding Day in the forty-eighth (48) month following the
Grant Date, 100% of the SARs will be exercisable.



[Please refer to the website of the Third Party Administrator for the specific
vesting schedule related to the exercisability of the SAR (click on the specific
grant under the tab labeled “Grants/Award/Units”).]


Notwithstanding the foregoing, (x) all SARs will become exercisable on the date
of Termination of Service if the Termination of Service occurs by reason of
Grantee’s death or Disability, and (y) if the Termination of Service is by the
Company or a Subsidiary without Cause (as determined in the sole discretion of
the Committee) more than six months after the Grant Date, the Grantee will be
entitled to exercise all SARs that had previously become exercisable, plus the
product of (A) one-third (1/3) of the additional number of SARs that would have
become exercisable on the next following vesting date in accordance with the
above schedule, times (B) the number of full months of employment completed
since the most recent date of vesting in accordance with the foregoing schedule.


(ii)    To the extent the SARs become exercisable, all or any of such SARs may
be exercised (at any time or from time to time, except as otherwise provided
herein) until expiration of the Term or earlier termination thereof.
(iii)    The Grantee acknowledges and agrees that the Committee, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the SARs and that the exercise by the Grantee of SARs

3

--------------------------------------------------------------------------------



will be subject to the further condition that such exercise is made in
accordance with all such rules and regulations as the Committee may determine
are applicable thereto.
(b)    Notwithstanding anything to the contrary contained herein, if Termination
of Service occurs (x) by the Company or a Subsidiary without Cause or (y) by the
Grantee for Good Reason, in each case, on or prior to (A) the 12 month
anniversary of an Approved Transaction or (B) with respect to clause (y) of this
Section 3(b) only, the later of such 12 month anniversary or the first day
following the expiration of the cure period described below, then all SARs will
become exercisable on the date of Termination of Service. For Grantee’s
Termination of Service to qualify as for Good Reason, the Grantee must notify
the Committee in writing within 30 days of the occurrence of the event giving
rise to the Good Reason, and the Company must not have taken corrective action
within 30 days after such notice is given so that the Good Reason for
Termination of Service ceases to exist.
4.    Manner of Exercise. The SARs will be considered exercised (as to the
number of SARs specified in the notice referred to in Section 4(a) below) on the
latest of (i) the date of exercise designated in the written notice referred to
in Section 4(a) below, (ii) if the date so designated is not a Business Day, the
first Business Day following such date or (iii) the earliest Business Day by
which the following have occurred:
(a)    The Grantee has either (i) notified the Third Party Administrator through
its website or by telephone (see Section 12) of the exercise, or (ii) submitted
to the Company a properly executed written notice of exercise in such form as
the Committee may require containing such representations and warranties as the
Committee may require and designating, among other things, the date of exercise
and the number of SARs to be exercised; and
(b)    The Company has received such other documentation, if any, that the
Committee may reasonably require.
5.    Mandatory Withholding for Taxes. The Grantee acknowledges and agrees that
the Company will deduct from the cash or shares of LBTY__ otherwise payable or
deliverable upon exercise of any SARs, an amount of cash, a number of shares of
LBTY__ (valued at their Fair Market Value on the date of exercise) or a
combination of the foregoing that is equal to the amount, if any, of all
national, state and local taxes required to be withheld by the Company upon such
exercise, as determined by the Committee (the “Required Withholding Amount”).
6.    Payment or Delivery by the Company. As soon as practicable after receipt
of all items referred to in Section 4, and subject to the withholding referred
to in Section 5, the

4

--------------------------------------------------------------------------------



Company will deliver or cause to be delivered to or at the direction of the
Grantee the amount of consideration determined under the second sentence of
Section 2 above, which consideration shall consist of shares of LBTY__ (valued
at their Fair Market Value on the date of exercise) or, at the discretion of the
Committee, if Grantee is not subject to U.S. federal income tax, cash or a
combination of cash and shares. Any delivery of shares of LBTY__ will be deemed
effected for all purposes when (i) a certificate representing such shares or
statement of holdings reflecting such shares held for the benefit of Grantee in
uncertificated form by a third party service provider designated by the Company
has been delivered personally to the Grantee or, if delivery is by mail, when
the certificate or statement of holdings has been deposited in the United States
mail, addressed to the Grantee, or (ii) confirmation of deposit into the
designated broker’s account of such shares, in written or electronic format, is
first made available to Grantee. Any cash payment will be deemed effected when
the Company or a Subsidiary makes the payment by any of the following means: (i)
by check , payable to or at the direction of the Grantee and in the amount equal
to the amount of the cash payment, delivered personally to or at the direction
of the Grantee or deposited in the United States mail, addressed to the Grantee
or his or her nominee, or (ii) by delivery of the amount of such cash payment by
electronic transfer to Grantee’s designated account.
7.    Early Termination of the SARs. Unless otherwise determined by the
Committee in its sole discretion, the SARs will terminate, prior to the
expiration of the Term, at the time specified below:
(a)    Subject to Section 7(b), if Termination of Service occurs other than
(i) by the Company or a Subsidiary (whether for Cause or without Cause) or
(ii) by reason of Grantee’s death or Disability, then the SARs will terminate at
the Close of Business on the first Business Day following the expiration of the
90‑day period which began on the date of Termination of Service.
(b)    If the Grantee dies (i) prior to Termination of Service or prior to the
expiration of a period of time following Termination of Service during which the
SARs remain exercisable as provided in Section 7(a) or Section 7(c), as
applicable, the SARs will terminate at the Close of Business on the first
Business Day following the expiration of the one-year period which began on the
date of the Grantee’s death, or (ii) prior to the expiration of a period of time
following Termination of Service during which the SARs remain exercisable as
provided in Section 7(d), the SARs will terminate at the Close of Business on
the first Business Day following the expiration of (A) the one-year period which
began on the date of the Grantee’s death or (B) the Special Termination Period,
whichever period is longer.
(c)    Subject to Section 7(b), if Termination of Service occurs by reason of
Disability, then the SARs will terminate at the Close of Business on the first
Business Day following the expiration of the one-year period which began on the
date of Termination of Service.
(d)    If Termination of Service is by the Company or a Subsidiary without Cause
(as determined in the sole discretion of the Committee), the SARs will terminate
at the Close of Business on the first Business Day following the expiration of
the Special Termination Period. The Special Termination Period is the period of
time beginning on the date of

5

--------------------------------------------------------------------------------



Termination of Service and continuing for the number of days that is equal to
the sum of (a) 90, plus (b) 180 multiplied by the Grantee’s total Years of
Continuous Service, provided that the Special Termination Period will in any
event expire on the second anniversary of the date of Termination of Service. A
Year of Continuous Service means a consecutive 12-month period, measured by the
Grantee’s hire date (as reflected in the payroll records of the Company or a
Subsidiary) and the anniversaries of that date, during which the Grantee is
employed by the Company or a Subsidiary without interruption. For purposes of
determining the Grantee’s Years of Continuous Service, Grantee’s employment with
the Company’s former parent, Liberty Media Corporation (“LMC”), and any
predecessor of the Company or LMC will be included, provided that the Grantee’s
hire date with the Company or a Subsidiary occurred within 30 days following the
Grantee’s termination of employment with LMC or such predecessor. If the Grantee
was employed by a Subsidiary at the time of such Subsidiary’s acquisition by the
Company, the Grantee’s employment with the Subsidiary prior to the acquisition
date will not be included in determining the Grantee’s Years of Continuous
Service unless the Committee, in its sole discretion, determines that such prior
employment will be included. Notwithstanding the foregoing, the business
combination in which Liberty Media International, Inc. and UnitedGlobalCom, Inc.
and their respective Subsidiaries became Subsidiaries of the Company on June 15,
2005 shall not be deemed an acquisition of any such Subsidiary by the Company
for purpose of the preceding sentence.
(e)    If Termination of Service is by the Company or a Subsidiary for Cause,
then the SARs will terminate immediately upon such Termination of Service.
In any event in which the SARs remain exercisable for a period of time following
the date of Termination of Service as provided above, the SARs may be exercised
during such period of time only to the extent the same were exercisable as
provided in Section 3 above on such date of Termination of Service. Unless the
Committee otherwise determines, neither a change of the Grantee's employment
from the Company to a Subsidiary or from a Subsidiary to the Company or another
Subsidiary, nor a change in Grantee's status from an independent contractor to
an employee, will be a Termination of Service for purposes of this Agreement if
such change of employment or status is made at the request or with the express
consent of the Company. Unless the Committee otherwise determines, however, any
such change of employment or status that is not made at the request or with the
express consent of the Company and any change in Grantee's status from an
employee to an independent contractor will be a Termination of Service within
the meaning of this Agreement. Notwithstanding any period of time referenced in
this Section 7 or any other provision of this Section 7 that may be construed to
the contrary, the SARs will in any event terminate upon the expiration of the
Term.
8.    Automatic Exercise of SARs. Immediately prior to the termination of SARs,
as provided in Section 7(a), 7(b), 7(c) or 7(d) above or upon expiration of the
Term, all remaining SARs then exercisable will be deemed to have been exercised
by the Grantee. Notwithstanding any other provision of this Agreement, no
exercise of SARs will be deemed to occur upon Termination of Service for Cause.
9.    Nontransferability. During the Grantee’s lifetime, the SARs are not
transferable (voluntarily or involuntarily) other than pursuant to a Domestic
Relations Order and, except as otherwise required pursuant to a Domestic
Relations Order, are exercisable only by the Grantee

6

--------------------------------------------------------------------------------



or the Grantee’s court appointed legal representative. The Grantee may designate
a beneficiary or beneficiaries to whom the SARs will pass upon the Grantee’s
death and may change such designation from time to time by filing a written
designation of beneficiary or beneficiaries with the Committee on such form as
may be prescribed by the Committee, provided that no such designation will be
effective unless so filed prior to the death of the Grantee. If no such
designation is made or if the designated beneficiary does not survive the
Grantee's death, the SARs will pass by will or the laws of descent and
distribution. Following the Grantee’s death, the SARs, if otherwise exercisable,
may be exercised by the person to whom such right passes according to the
foregoing and such person will be deemed the Grantee for purposes of any
applicable provisions of this Agreement. [CLICK HERE TO ACCESS THE DESIGNATION
OF BENEFICIARY FORM.]
10.    No Stockholder Rights. The Grantee will not, by reason of the Award
granted under this Agreement, be deemed for any purpose to be, or to have any of
the rights of, a stockholder of the Company with respect to any shares of
LBTY__, nor will the existence of this Agreement affect in any way the right or
power of the Company or its stockholders to accomplish any corporate act,
including, without limitation, the acts referred to in Section 11.16 of the
Plan.
11.    Adjustments. The SARs will be subject to adjustment (including, without
limitation, as to the number of SARs and the Base Price per share) in the sole
discretion of the Committee and in such manner as the Committee may deem
equitable and appropriate in connection with the occurrence of any of the events
described in Section 4.2 of the Plan following the Grant Date.
12.    Restrictions Imposed by Law. Without limiting the generality of Section
11.8 of the Plan, the Grantee will not exercise any SARs, and the Company will
not be obligated to make any cash payment or issue or cause to be issued any
shares of LBTY__, if counsel to the Company determines that such exercise,
payment or issuance would violate any applicable law or any rule or regulation
of any governmental authority or any rule or regulation of, or agreement of the
Company with, any securities exchange or association upon which shares of LBTY__
are listed or quoted. The Company will in no event be obligated to take any
affirmative action in order to cause the exercise of the SARs or the resulting
payment of cash or issuance of shares of LBTY__ to comply with any such law,
rule, regulation or agreement.
13.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure:
(u)    any notice or other communication to the Company with respect to this
Agreement (other than a notice of exercise pursuant to Section 4 of this
Agreement) will be in writing and will be delivered personally or sent by United
States first class mail, postage prepaid, overnight courier, freight prepaid or
sent by facsimile and addressed as follows:
Liberty Global, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel
Fax: 303-220-6691

7

--------------------------------------------------------------------------------



(b)    any notice of exercise pursuant to Section 4 will be made to the Third
Party Administrator, UBS Financial Services Inc., either through its UBS One
Source website at www.ubs.com/onesource/LBTY__ or by telephone at
1-866-544-2927.
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee's address as listed in
the records of the Company on the Grant Date, unless the Company has received
written notification from the Grantee of a change of address.
14.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Company’s stockholders and, provided, in each case, that such changes
will not adversely affect the rights of the Grantee with respect to the Award
evidenced hereby, or (iii) to reform the Award made hereunder as contemplated by
Section 11.18 of the Plan or to exempt the Award made hereunder from coverage
under Section 409A, or (iv) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and
(b)    subject to any required action by the Board or the stockholders of the
Company, the SARs granted under this Agreement may be canceled by the Company
and a new Award made in substitution therefor, provided that the Award so
substituted will satisfy all of the requirements of the Plan as of the date such
new Award is made and no such action will adversely affect any SARs to the
extent then exercisable.
15.    Grantee Employment.
(a)    Nothing contained in this Agreement, and no action of the Company or the
Committee with respect hereto, will confer or be construed to confer on the
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of any separate employment agreement to the
contrary, to terminate the Grantee’s employment or service at any time, with or
without cause.
(b)    The Award hereunder is special incentive compensation that will not be
taken into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment agreement or arrangement with the
Grantee.

8

--------------------------------------------------------------------------------



(c)    It is a condition of the Grantee’s Award that, in the event of
Termination of Service for whatever reason, whether lawful or not, including in
circumstances which could give rise to a claim for wrongful and/or unfair
dismissal (whether or not it is known at the time of Termination of Service that
such a claim may ensue), the Grantee will not by virtue of such Termination of
Service, subject to Section 3 of this Agreement, become entitled to any damages
or severance or any additional amount of damages or severance in respect of any
rights or expectations of whatsoever nature the Grantee may have hereunder or
under the Plan. Notwithstanding any other provision of the Plan or this
Agreement, the Award hereunder will not form part of the Grantee’s entitlement
to remuneration or benefits pursuant to the Grantee’s employment agreement or
arrangement, if any. The rights and obligations of the Grantee under the terms
of his or her employment agreement, if any, will not be enhanced hereby.
(d)    In the event of any inconsistency between the terms hereof or of the Plan
and any employment, severance or other agreement with the Grantee, the terms
hereof and of the Plan shall control.
16.    Nonalienation of Benefits. Except as provided in Section 9 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits
17.    Data Privacy.
(a)    The Grantee’s acceptance hereof shall evidence the Grantee’s explicit and
unambiguous consent to the collection, use and transfer, in electronic or other
form, of the Grantee’s personal data by and among, as applicable, the Grantee’s
employer (the “Employer”) and the Company and its subsidiaries and affiliates
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that the Company
and the Employer may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, bonus and employee benefits, nationality, job title and description, any
shares of stock or directorships or other positions held in the Company, its
subsidiaries and affiliates, details of all options, stock appreciation rights,
restricted shares, restricted share units or any other entitlement to shares of
stock or other Awards granted, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, annual performance objectives, performance
reviews and performance ratings, for the purpose of implementing, administering
and managing Awards under the Plan (“Data”).
(b)    The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g. the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative.

9

--------------------------------------------------------------------------------



The Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
shares of stock acquired with respect to an Award.
(c)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. The Grantee understands, however, that refusing or
withdrawing the Grantee’s consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of a refusal
to consent or withdrawal of consent, the Grantee may contact the Grantee’s local
human resources representative.
18.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.
19.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto. This Agreement is entered into, and the Award
evidenced hereby is granted, pursuant to the Plan and shall be governed by and
construed in accordance with the Plan and the administrative interpretations
adopted by the Committee thereunder. The word “include” and all variations
thereof are used in an illustrative sense and not in a limiting sense. All
decisions of the Committee upon questions regarding this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
20.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.
21.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.
22.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes

10

--------------------------------------------------------------------------------



null and void any prior agreements between the Grantee and the Company regarding
the Award. This Agreement will be binding upon and inure to the benefit of the
parties and their respective heirs, successors and assigns.
23.    Grantee Acceptance.
(a)    In the pending merger transactions, Liberty Global will be acquiring and
taking control of Virgin Media. By accepting this Agreement, the Grantee agrees
that the consummation of all of the transactions contemplated by the Agreement
and Plan of Merger, dated as of February 5, 2013, by and among the Company and
Virgin Media Inc. and certain wholly owned subsidiaries of the Company, pursuant
to which the Company will acquire Virgin Media Inc., will not, either singularly
or in combination, be deemed to constitute an Approved Transaction for purposes
of this Agreement, the Plan, any other equity award previously granted to the
Grantee pursuant to the Plan or any other Agreement to which the Grantee is a
party pursuant to the Plan, and the Grantee acknowledges that, in addition to
other consideration, the equity award to which this Agreement relates is in
consideration for the Grantee’s agreement to the foregoing.
(b)    The Grantee will signify acceptance of the terms and conditions of this
Agreement by signing in the space provided at the end hereof and returning a
signed copy to the Company. If the Grantee does not execute this Agreement
within 45 days of the Grant Date, the grant of SARs shall be null and void.







11

--------------------------------------------------------------------------------




Signature Page to Stock Appreciation Rights Agreement (Series __)
dated as of _______, 20___ between Liberty Global, Inc., and Grantee


LIBERTY GLOBAL, INC.


By: _______________            
Name: Bryan H. Hall
Title:     Executive Vice President


ACCEPTED:


    
Grantee Name:                         
Address:
                    

                                
    
Employee No.:                         


Grant No. ________________


Number of shares of LBTY__ as to which Free-Standing SAR is granted:
_______________

12